DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
1.  Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-15, drawn to a shaped mass comprising an immunoglobulin, classified in C07K16/00.

II. Claims 16-20, drawn to a method for treating a disease or condition, classified in A61K39/00.


2.  The inventions are independent or distinct, each from the other because:
Invention I is related to Invention II as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of Invention II can be practiced with another materially different product.  For example, a disease or condition can be treated by administration of an antibody in a different form (i.e. a liquid formulation), or alternatively, can be treated by administration of a different therapeutic agent.


3.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:


(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


4.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


5.  During a telephone conversation with Darby J. Chan on 3/17/2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15.
The traversal was on the ground(s) that the subject matter of Invention II should be examined with that of Invention I due to dependency of its claims from those of Invention I, and because Invention II recites the same shaped mass as recited in Invention I.
.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


7.  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Status of the Claims
	Claims 1-20 are currently pending.  Claims 16-20 are withdrawn in view of Applicants’ election of Invention II.  Claims 1-15 are under examination.


Information Disclosure Statement
	The information disclosure statements filed on 10/5/2018, 11/29/2018, 5/20/2020, and 3/18/2021 have been fully considered.


Double Patenting
Statutory Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, and 6-11 of prior U.S. Patent No. 10,953,075. This is a statutory double patenting rejection.

Claim 1 is directed to a shaped mass comprising an immunoglobulin G (IgG), wherein:
at least about 67 % of the IgG in the shaped mass has affinity for an antigen; and the shaped mass has a density in a range of about 0.80 to about 1.10 mg/ mm3.

Claim 2 is directed to the shaped mass of claim 1, wherein the density is in a range of about 1.00 to about 1.01 mg/mm3.

Claim 3 is directed to the shaped mass of claim 1, wherein IgG is an antibody.

Claim 4 is directed to the shaped mass of claim 1, wherein the shaped mass has a pellet shape.

Claim 5 is directed to the shaped mass of claim 1, wherein the shaped mass has a cylindrical shape.

Claim 6 is directed to the shaped mass of claim 1, wherein the shaped mass has a tablet shape.

Claim 7 is directed to the shaped mass of claim 1, wherein the shaped mass has a tissue penetrating shape.

Claim 8 is directed to the shaped mass of claim 1, wherein the shaped mass comprises a pharmaceutical excipient.

Claim 9 is directed to the shaped mass of claim 8, wherein the pharmaceutical excipient comprises at least one of a lubricant, a binding agent or a bulking agent.

Claim 10 is directed to the shaped mass of claim 1, the shaped mass degrades in tissue to release the IgG into a patient’s blood stream.

Claim 11 is directed to the shaped mass of claim 10, wherein the shaped mass comprises a biodegradable material which breaks down in tissue to release the IgG.

Claim 12 is directed to the shaped mass of claim 10, wherein the tissue is gastro-intestinal tissue.

Claim 13 is directed to the shaped mass of claim 12, wherein the tissue is intestinal wall tissue.

Claim 14 is directed to the shaped mass of claim 13, where the intestinal wall is a wall of a small intestine.

Claim 15 is directed to the shaped mass of claim 10, wherein the tissue is an intramuscular tissue.

The claims of the ‘075 patent are directed to the same invention as recited in the instant claims.
Specifically, ‘075 claim 1 recites a shaped mass comprising an immunoglobulin (IgG), the shaped mass comprising the IgG, wherein at least about 67% of the IgG in the shaped mass has affinity for an 
With respect to the limitations of instant claim 2, this limitation is recited in ‘075 claim 2.
With respect to the limitations of instant claim 3, ‘075 claim 1 recites a mass comprising an IgG.
With respect to the limitations of instant claims 4-7, these limitations are recited in ‘075 claims 6-8.
With respect to the limitations of instant claims 8 and 9, these limitations are recited in ‘075 claims 10 and 11.
With respect to the limitations of instant claims 10-15, although the ‘075 claims do not explicitly recite that the shaped mass degrades in tissue to release the IgG into a patient’s blood stream, and specifically gastro-intestinal tissue, specifically the wall of a small intestine or intramuscular tissue, it is noted that shaped mass of instant claim 1 is identical to that of ‘075 claim 1.  The claims of the instant invention and those of the ‘075 patent are directed to products, rather than any method of administration/treatment, and because both claim sets recite identical products, the shaped mass of the ‘075 claims would necessarily have the same properties and abilities as the shaped mass of the instant invention.  Furthermore, ‘075 claim 9 specifically recites that the shaped mass comprises a biodegradable material configured to break down in a wall of a small intestine so as to release the IgG, wherein such limitations are recited in instant claim 11.  Therefore, the shaped mass of the ‘075 claims necessarily meets the limitations of these claims.


	Non-statutory Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-12 of U.S. Patent No. 10,098,931.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a shaped mass comprising an IgG.
Specifically, claim 1 of the ‘971 patent recites a shaped mass comprising an immunoglobulin G (IgG), the shaped mass formed by compression of a precursor material comprising the IgG, wherein at least about 67% of the IgG in the shaped mass has affinity for an antigen, the shaped mass having a density in a range of about 0.80 to about 1.10 mg/mm3.  While the instant claims do not recite forming the claimed shaped mass by compression of a precursor material, one of ordinary skill would immediately recognize that the shaped mass of the ‘931 claims would ultimately have the same structure and composition of the shaped mass of the instant claims.  Furthermore, one could consider the shaped mass formed by compression of a precursor material to be a species encompassed by the genus of shaped masses recited in the instant claims.
With respect to the limitations of instant claim 2, these limitations are recited in ‘931 claim 2.
With respect to the limitations of instant claim 3, ‘931 claim 1 recites that the shaped mass comprises IgG.
With respect to the limitations of instant claims 4-7, these limitations are recited in ‘931 claims 6-8.

With respect to the limitations of instant claim 11, these limitations are recited in ‘931 claim 9.
With respect to the limitations of instant claims 10 and 12-15, although the ‘931 claims do not explicitly recite that the shaped mass degrades in tissue to release the IgG into a patient’s blood, wherein the tissue is gastro-intestinal tissue, specifically the wall of a small intestine or intramuscular tissue, it is noted that shaped mass of instant claim 1 has the same structure and composition as shaped mass of ‘931 claim 1.  The claims of the instant invention and those of the ‘931 patent are directed to products, rather than any method of administration/treatment, and because both claim sets recite identical products, the shaped mass of the ‘931 claims would necessarily have the same properties and abilities as the shaped mass of the instant invention.  
Furthermore, claim 9 of the ‘931 patent specifically recites that the shaped mass comprises a biodegradable material configured to breakdown in a wall of a small intestine so as to release the IgG.  Therefore, the shaped mass of the ‘931 claims necessarily meets the limitations of these claims.


	2.  Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, and 13-18 of U.S. Patent No. 10,058,595, as evidenced by Mease (Ther. Clin. Risk Manag., 2007, 3(1):133-148, cited in the IDS filed on 3/18/2021).

	Claim 1 of the ‘595 patent recites a shaped mass comprising a TNF inhibiting antibody, the shaped mass formed by compression of a precursor material comprising the TNF inhibiting antibody, wherein at least about 75% of the TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule, the shaped mass having a density in a range of about 0.80 to about 1.10 mg/mm3.
	Although the claims at issue are not identical, they are not patentably distinct from each other.  In the instant case, the ‘595 claims are directed to a shaped mass comprising an immunoglobulin, wherein at least 75% (which meets the limitations of “at least 67%”) of the immunoglobulin has an affinity for an antigen (TNF), and wherein the shaped mass has a density in the same range as instant claim 1.  Although the ‘595 claims do not specifically recite an IgG immunoglobulin, claims 6-9 of the ‘595 patent recite that the TNF inhibiting antibody can be adalimumab, and it is well-known in the art that adalimuimab is an IgG antibody, as evidenced by Mease (see abstract).  Therefore, the shaped mass encompassed by the ‘595 claims meets the limitations of the shaped mass of instant claims 1 and 3.
	With respect to the limitations of instant claim 2, these limitations are encompassed by claims 2 and 3 of the ‘595 patent.

	With respect to the limitations of instant claims 8 and 9, these limitations are recited in ‘595 claims 17 and 18.
	With respect to the limitations of instant claim 11, these limitations are recited in ‘595 claim 16.
With respect to the limitations of instant claims 10 and 12-15, although the ‘595 claims do not explicitly recite that the shaped mass degrades in tissue to release the IgG into a patient’s blood, wherein the tissue is gastro-intestinal tissue, specifically the wall of a small intestine or intramuscular tissue, it is noted that shaped mass of instant claim 1 has the same structure and composition as shaped mass of ‘595 claim 1.  The claims of the instant invention and those of the ‘595 patent are directed to products, rather than any method of administration/treatment, and because both claim sets recite identical products, the shaped mass of the ‘595 claims would necessarily have the same properties and abilities as the shaped mass of the instant invention.  
Furthermore, claim 16 of the 595 patent specifically recites that the shaped mass comprises a biodegradable material configured to breakdown in a wall of a small intestine so as to release the IgG.  Therefore, the shaped mass of the ‘595 claims necessarily meets the limitations of these claims.



3.  Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-17 of U.S. Patent No. 10,039,810.

Claim 1 of the ‘810 patent is directed to a shaped mass comprising an interleukin neutralizing antibody (AI-antibody), the shaped mass formed by compression of a precursor material comprising the AI-antibody, wherein at least about 65% of the AI-antibody in the shaped mass has affinity for an epitope of an interleukin molecule, wherein the AI-antibody is an immunoglobulin G (IgG), the shaped mass having a density in a range of about 0.80 to about 1.10 mg/mm3.
Although the claims at issue are not identical, they are not patentably distinct from each other.  In the instant case, the ‘810 claims are directed to a shaped mass comprising an IgG antibody, wherein at least 65% (which encompasses the claimed “at least 67%”) of the immunoglobulin has an affinity for an antigen (an interleukin molecule), and wherein the shaped mass has a density in the same range as instant claim 1.  Therefore, the shaped mass encompassed by the ‘810 claims meets the limitations of the shaped mass of instant claims 1 and 3.

	With respect to the limitations of instant claims 4-7, these limitations are recited in ‘810 claims 13-15.
	With respect to the limitations of instant claims 8 and 9, these limitations are recited in ‘810 claims 16 and 17.
With respect to the limitations of instant claims 10 and 12-15, although the ‘810 claims do not explicitly recite that the shaped mass degrades in tissue to release the IgG into a patient’s blood, wherein the tissue is gastro-intestinal tissue, specifically the wall of a small intestine or intramuscular tissue, it is noted that shaped mass of instant claim 1 has the same structure and composition as shaped mass of ‘810 claim 1.  The claims of the instant invention and those of the ‘810 patent are directed to products, rather than any method of administration/treatment, and because both claim sets recite identical products, the shaped mass of the ‘810 claims would necessarily have the same properties and abilities as the shaped mass of the instant invention.  


4.  Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19-23, 26-36, and 42-45 of U.S. Patent No. 10,227,403, as evidenced by Mease (Ther. Clin. Risk Manag., 2007, 3(1):133-148, cited in the IDS filed on 3/18/2021) and Jeon et al (Human Vaccines & Immunotherap., 2017, 13(10):2247-2259),

Claim 1 of the ‘403 patent recites a shaped mass comprising a drug portion and a layer of drug sequestering water swellable (DSWS) polymer, the drug portion comprising a drug having a biological activity in the body of a mammal which is degraded in the presence of secretions of the GI tract, the shaped mass configured to release the drug into wall tissue of the GI tract when the shaped mass is positioned in or adjacent said tissue such that the biological activity of the drug is substantially preserved from degradation by said GI tract secretions and wherein the DSWS polymer interacts with fluids in the wall tissue of the GI tract to expand into an in situ barrier structure surrounding the drug portion to control the release of the drug from the drug portion of the shaped mass into said tissue.  Claim 20 of the ‘403 patent recites that the drug can be an immunoglobulin, and ‘403 claims 22, 28, 31, and 34 recite that the immunoglobulin can be adalimumab, secukinumab, broadalumab, or ixekizumab, respectively.  ‘403 claim 19 recites that the density of the shaped mass is in a range of about 0.8 to about 1.10 mg/mm3.
Although the claims at issue are not identical, they are not patentably distinct because the ‘403 claims encompass a shaped mass comprising a drug that can be an immunoglobulin, with a density in the nd column, 2nd paragraph; p. 2250, 2nd column, 3rd paragraph; p. 2251, 2nd column, 1st paragraph).  Therefore, the ‘403 claims encompass a shaped mass comprising an IgG antibody (i.e. adalimumab, secukinumab, broadalumab, ixekizumab) with a density of about 0.8 to about 1.10 mg/mm3.  Furthermore, because each of these antibodies has affinity for an antigen (TNF or IL-17), a shaped mass comprising one of these antibodies would necessarily be a shaped mass in which all of the antibodies has affinity for an antigen.  Therefore, the ‘403 claims encompass shaped masses which meet the limitations of claims 1 and 3 of the instant invention.
With respect to instant claim 2, this range is within that which is taught by the ‘403 claims.
With respect to the limitations of instant claims 4-7, ‘403 claims 42 and 43 recite that the shaped mass has a pellet shape, a table shape, or a tissue-penetrating shape.  Although the ‘403 claims do not explicitly recite a shaped mass with a cylindrical shape, one of ordinary skill would recognize that a tablet or a pellet could have a cylindrical shape, and therefore the ‘403 claims encompass this limitation.
	With respect to the limitations of instant claims 8 and 9, ‘403 claims 44 and 45 recite these limitations.
With respect to the limitations of instant claims 10 and 12-15, although the ‘403 claims do not explicitly recite that the shaped mass degrades in tissue to release the IgG into a patient’s blood, wherein the tissue is gastro-intestinal tissue, specifically the wall of a small intestine or intramuscular tissue, it is noted that shaped mass of instant claim 1 encompases the same structure and composition as shaped mass of ‘403 claim 1.  The claims of the instant invention and those of the ‘403 patent are directed to products, rather than any method of administration/treatment, and because both claim sets recite identical products, the shaped mass of the ‘403 claims would necessarily have the same properties and abilities as the shaped mass of the instant invention.  


	5.  Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-10, 14-19, and 27-31 of copending U.S. Application No. 16/050,995, as evidenced by Mease (Ther. Clin. Risk Manag., 2007, 3(1):133-148, cited in the IDS filed on 3/18/2021).

	Claim 1 of the ’995 application is directed to a shaped mass comprising a TNF inhibiting antibody, the shaped mass comprising the TNF inhibiting antibody, wherein at least about 75% of the TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule, the shaped mass having a density in a range of about 0.80 to about 1.10 mg/mm3.

	(i) at least about 75% of the TNF inhibiting antibody in the shaped mass has affinity for an epitope on a TNF molecule;
	(ii) the shaped mass has a density in a range of about 0.80 to about 1.10 mg/mm3; and
	(iii) the shaped mass degrades in a tissue to release the TNF inhibiting antibody into a bloodstream.
	Although the claims at issue are not identical, they are not patentably distinct from each other.  In the instant case, the ‘995 claims are directed to a shaped mass comprising an immunoglobulin, wherein at least 75% (which meets the limitations of “at least 67%”) of the immunoglobulin has an affinity for an antigen (TNF), and wherein the shaped mass has a density in the same range as instant claim 1.  Although the ‘995 claims do not specifically recite an IgG immunoglobulin, claims 7-10 of the ‘995 application recite that the TNF inhibiting antibody can be adalimumab, and it is well-known in the art that adalimumab is an IgG antibody, as evidenced by Mease (see abstract).  Therefore, the shaped mass encompassed by the ‘995 claims meets the limitations of the shaped mass of instant claims 1 and 3.
	With respect to the limitations of instant claim 2, these limitations are encompassed by claims 3, 4, and 30 of the ‘995 application.
	With respect to the limitations of instant claims 4-7, these limitations are recited in ‘995 claims 14-16.
	With respect to the limitations of instant claims 8 and 9, these limitations are recited in ‘995 claims 18 and 19.
	With respect to the limitations of instant claim 11, these limitations are recited in ‘995 claim 17.
With respect to the limitations of instant claims 10 and 12-15, although the ‘995 claims do not explicitly recite that the shaped mass degrades in tissue to release the IgG into a patient’s blood, wherein the tissue is gastro-intestinal tissue, specifically the wall of a small intestine or intramuscular tissue, it is noted that shaped mass of instant claim 1 has the same structure and composition as shaped mass of ‘995 claim 1.  The claims of the instant invention and those of the ‘995 application are directed to products, rather than any method of administration/treatment, and because both claim sets recite identical products, the shaped mass of the ‘995 claims would necessarily have the same properties and abilities as the shaped mass of the instant invention.  
Furthermore, claim 17 of the ‘995 application specifically recites that the shaped mass comprises a biodegradable material configured to breakdown in a wall of a small intestine so as to release the IgG.  Therefore, the shaped mass of the ‘995 claims necessarily meets the limitations of these claims.

provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646